DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 9/20-22/2021 have been entered.  Claims 1-2 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsuka (JP2015-043417, please refer to the machine translation for the below cited sections, as evidenced by Hill, Dynamic Mechanical Properties of Polymers, section entitled DMA Definitions and Methods on pages 915-916; and Yamada, US2014/0193692).
As discussed in the prior office action, Nagatsuka discloses a metal wiring board for a power module comprising a metal substrate (1), an insulating layer (2) containing a non-thermoplastic insulating resin layer (21) reading upon the claimed “insulating layer”, and a conductive metal wiring layer (6) reading upon the claimed metal foil, laminated in this order, wherein the insulating layer (2) also includes a thermoplastic insulating resin layer (22) reading upon the claimed “adhesive layer” between the non-thermoplastic insulating resin layer (21) and the conductive metal wiring layer (6) (“metal foil”) as in the order of the claimed invention (Entire document, particularly Abstract, Figures, Page 4 of the translation) wherein the thermoplastic insulating resin layer (22) (“adhesive layer”) has a thickness of 1-35µm, preferably 1-15µm, and more preferably 1-5µm (Paragraph 0130 or bottom of Page 10 of translation); a thermal conductivity of preferably 0.2-15 W/mK (Paragraph 0138 or Page 11 of translation); and 8 Pa (0.1GPa), and given that for polymers, Young’s Modulus (E) ≈ Storage Modulus (E’) as discussed in the prior office action, or more specifically, E = (E’2 + E”2)1/2 wherein the Loss Modulus (E”) term is negligible or adds very little to the equation except near the glass transition temperature (as evidenced by Hill, Page 916), Nagatsuka provides a clear teaching and/or suggestion of a Young’s modulus (E) range that touches and/or overlaps the claimed range at the 0.1 GPa endpoint based upon the negligible or very little contribution of the E” term (Paragraph 0133-0134; Page 11, lines 4-15).
Hence, with respect to the claimed invention as recited in instant claim 1, Nagatsuka discloses a metal base substrate comprising the same layer structure as instantly claimed and including a thermoplastic insulating resin layer (22) reading upon the claimed adhesive layer satisfying expression (1) given that as noted above, Nagatsuka teaches and/or suggests a Young’s modulus (E) of 0.1 GPa thereby satisfying Expression (1) as well as Expression (2) given that at the more preferred thickness range of 1-5µm, T(1-5)/E(0.1) is 10-50 which is ≥ 5; and with regards to Expression (3), T(µm)/λ(W/mK) for the more preferred thickness range of 1-5µm is (1-5)/(0.2-15) providing a range of 0.067 to 25, encompassing a majority of the claimed less than 20, and given that Nagatsuka specifically discloses examples utilizing 3µm for the thickness of the thermoplastic insulating resin layer (“adhesive layer”) which would compute to T(µm)/λ(W/mK) of 0.2-15 satisfying the claimed Expression (3) and at 0.1GPa for E would be 30 for T(µm)/E(GPa) satisfying the claimed Expression (2), the teachings of Nagatsuka renders the claimed invention as recited in instant claim 1 obvious to one having ordinary skill in the art before the effective filing date of the instant invention, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of 
With regards to instant claim 2, Nagatsuka discloses that the non-thermoplastic insulating resin layer (21) comprises a polyimide resin (Claim 5, Examples, reading upon the claimed resins); and preferably 10-70vol%, more preferably 30-60vol%, of filler (reading upon the claimed content), particularly ceramic fillers as claimed, having a specific surface area of preferably 0.3-15m2/g (overlapping the claimed range), more preferably 0.4-10m2/g (section entitled “Filler” on Pages 12-13 of the translation), with examples specifically utilizing an alumina ceramic filler (ASFP-20 from Denki) in a content within the claimed range and which has a specific surface area of 12.5m2/g (as evidenced by Yamada, Paragraph 0211) thereby falling within the claimed specific surface area range of 1m2/g or more; and thus the claimed invention as recited in instant claim 2 would have been obvious over the teachings of Nagatsuka.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US2014/0085830, as evidenced by Jiang, US2003/0164556; or Fukuda, US2012/0181914, hereinafter referred to as Fukuda ‘914).  Fukuda discloses a heat dissipating substrate (10) comprising a support base material (1) having thermoconductivity, such as a metal material in the form of a plate or foil (Abstract; Paragraphs 0031-0032, 0121-0125 and 0162; Fig. 1); an insulating layer (2) of a non-thermoplastic polyimide resin formed directly on the support base material (1) and having a storage elastic modulus of 1.0x108 Pa or more (0.1 GPa or more), preferably 1.0x108 to 1.0x1011 Pa (0.1-100 GPa), and more preferably 5.0x108 to 5.0x1010 Pa (0.5-50GPa), in the temperature range from room temperature (about 25ºC) to a lower temperature out of 300ºC or the glass transition temperature thereof + 20ºC (Paragraphs 0040-0043); and a wiring layer (3) of an electroconductive material formed directly on the insulating .
Hence, with regards to the claimed invention, Fukuda discloses a metal base substrate comprising, in this order, a metal substrate (e.g. support base material (1) of metal), an insulating layer (e.g. insulating layer (2) of a non-thermoplastic polyimide resin), and a metal foil (e.g. wiring layer (3) formed from copper foil), and given that Fukuda clearly discloses that the insulating layer may have a multi-layered structure made of the non-thermoplastic polyimide resin, the use of an insulating layer having a multi-layered structure such as a two-layer structure prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art (see MPEP § 2144.05) and given the lack of any clear showing of criticality and/or unexpected results with regards to the claimed ranges over the teachings of Fukuda.
Response to Arguments
Applicant's arguments filed 9/20-22/2021 have been fully considered but they are moot and/or not persuasive in light of the new grounds of rejection over Nagatsuka and the new reference to Fukuda, wherein with regards to Nagatsuka, the Applicant argues that Nagatsuka teaches a storage modulus of less than 0.1 GPa and thus does not fulfill the Expression (1) in the feature (c) in relation to the Young’s modulus (E) being equal to or greater than 0.1 GPa and less than or equal to 1 GPa as recited in instant claim 1, and therefore cannot anticipate the claimed invention.  However, it is noted that the anticipation rejection over Nagatsuka has been withdrawn by the Examiner and a new obviousness rejection has been presented above in light of the amended claims, wherein as discussed in detail above, Young’s Modulus (E) = (E’2 + E”2)1/2 wherein E’ is the Storage Modulus, and although the Loss Modulus (E”) term is negligible with respect to E’ and adds very little to the equation except near the glass transition temperature (Tg) such that for polymers other than those with a Tg near room temperature, Young’s Modulus (E) ≈ Storage Modulus (E’) as discussed in Hill, Pages 915- 916, the storage modulus range disclosed by Nagatsuka of less than 0.1 GPa provides a clear teaching and/or suggestion of a Young’s modulus that touches and/or overlaps the claimed 0.1 GPa endpoint thereby satisfying Expression (1) and/or rendering Expression (1) obvious to one having ordinary skill in the art, particularly given that per MPEP § 2144.05, a prima facie case of obviousness exists where the claimed ranges overlap ranges disclosed by the prior art and also exists where the claimed ranges 
Any rejection from the prior art not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 9/20-22/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 14, 2022